       Case 3:20-cv-00261-PRM Document 2 Filed 11/04/20 Page 1 of 10




           IN THE UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF TEXAS
                     EL PASO DIVISION

 MANUEL MINJARES,                    §
 Reg. No. 43109-380                  §
      Petitioner,                    §
                                     §
 v.                                  §                 EP-20-CV-261-PRM
                                     §
 UNITED STATES OF                    §
 AMERICA,                            §
     Respondent.                     §

              MEMORANDUM OPINION AND ORDER

      On this day, the Court considered Petitioner Manuel Minjares’

[hereinafter “Petitioner”] pro se “Habeas Corpus Jurisdictional

Challenge 28 U.S.C. 2241” (ECF No. 1) [hereinafter “Petition”], filed on

October 19, 2020. For the reasons provided herein, the Court

dismisses the Petition for lack of subject matter jurisdiction and denies

Petitioner’s request for a certificate of appealability.

I.    FACTUAL AND PROCEDURAL BACKGROUND

      Petitioner is serving a 300-month sentence imposed by the Court

after he pleaded guilty, pursuant to a plea agreement, to conspiring to

conduct the affairs of an enterprise through a pattern of racketeering.

United States v. Minjares, EP-14-CR-1742-DB-4 (W.D. Tex.), J. Crim.
       Case 3:20-cv-00261-PRM Document 2 Filed 11/04/20 Page 2 of 10




Case, Feb. 29, 2016, ECF No. 766.

     Petitioner did not appeal the Court’s judgment. Instead, he

collaterally attacked his sentence through a motion to vacate, set aside,

or correct a sentence pursuant to 28 U.S.C. § 2255 [hereinafter “§ 2255

Motion”]. Id., Mot. to Vacate, Mar. 3, 2017, ECF No. 785.

     The gravamen of Petitioner’s § 2255 Motion was that the Court

erred in applying a career-offender sentencing enhancement at

sentencing. See id. at 4–7. Petitioner argued that § 4B1.2(a)(2) of the

Sentencing Guidelines, which provides for the career-offender

sentencing enhancement, relies on an unconstitutionally vague

definition of “crime of violence.” Id. Thus, according to Petitioner, his

three prior state-court convictions for burglary of a habitation could not

be considered crimes of violence, and Petitioner could not be considered

a career offender. Id.

     The district court denied Petitioner’s § 2255 Motion in accordance

with the Supreme Court’s holding in Beckles v. United States, 137 S. Ct.

886, 892 (2017). Id., Mem. Op. & Order 2, May 5, 2017, ECF No. 789.

In Beckles, the Supreme Court held that the Sentencing Guidelines “are


                                    2
       Case 3:20-cv-00261-PRM Document 2 Filed 11/04/20 Page 3 of 10




not subject to a vagueness challenge under the Due Process Clause.

The residual clause in § 4B1.2(a)(2) therefore is not void for vagueness.”

137 S. Ct. at 892. As such, the district court concluded that Petitioner

was precluded from raising his vagueness challenge.

     In his instant Petition, Petitioner raises various causes of actions

to once again challenge his sentence. See Pet. 1. Petitioner claims

that his counsel provided constitutionally ineffective assistance. Id.

Petitioner also claims that the Court erred when it “failed to make the

required factual findings regarding the drug quantity attribut[able]” to

him. Id. at 2. He complains that he had “no real notice [of] the true

nature of each critical element[ ]” of the offense, and that the prosecutor

used “deception” to obtain both the indictment and his guilty plea. Id.

at 3–4, 6, 10. Petitioner also argues that the career offender

enhancement that the district court applied to his sentence violates the

Supreme Court’s holding in Mathis v. United States, 136 S. Ct. 2243

(2016).1 Id. at 8. Finally, Petitioner suggests that the Court lacked



1 In Mathis, the Supreme Court held that “[b]ecause the elements of
Iowa’s burglary law are broader than those of generic burglary, [the
defendant’s] convictions under that law cannot give rise to an [Armed
                                   3
       Case 3:20-cv-00261-PRM Document 2 Filed 11/04/20 Page 4 of 10




jurisdiction over him in his criminal case because his plea agreement

was “null and void.” Id. at 12.

II.   LEGAL STANDARD

      “A section 2241 petition for habeas corpus on behalf of a sentenced

prisoner attacks the manner in which his sentence is carried out or the

prison authorities’ determination of its duration.” Pack v. Yusuff, 218

F.3d 448, 451 (5th Cir. 2000). To prevail, a petitioner must show that

he is “in custody in violation of the Constitution or laws or treaties of

the United States.” 28 U.S.C. § 2241(c). A petitioner may only make

this attack in the district court with jurisdiction over his custodian.

United States v. Cleto, 956 F.2d 83, 84 (5th Cir. 1992).

III. ANALYSIS

      Petitioner is a prisoner at the United States Penitentiary in




Career Criminal Act] sentence.” 136 S. Ct. at 2257. The Supreme
Court explicitly stated, however, that the Mathis decision was dictated
by decades of prior precedent and was not announcing a new rule. Id.
The Fifth Circuit, therefore, subsequently denied a movant the
authorization to file a successive application for a motion to vacate
under 28 U.S.C. § 2255(h)(2) because Mathis did not set forth a new
rule of constitutional law that was made retroactive to cases on
collateral review. In re Lott, 838 F.3d 522, 523 (5th Cir. 2016).
                                     4
       Case 3:20-cv-00261-PRM Document 2 Filed 11/04/20 Page 5 of 10




Pollock, Louisiana.2 Pollock is within the jurisdiction of the United

States District Court for the Western District of Louisiana. See 28

U.S.C. § 98(c) (listing Grant Parish, which Pollock is located within, as

a part of the Western District of Louisiana). Accordingly, because a

petitioner may only bring a § 2241 petition in the district court with

jurisdiction over his custodian, this Court does not have jurisdiction to

address Petitioner’s § 2241 Petition. See Cleto, 956 F.2d at 84.

      However, a motion to vacate or correct a sentence pursuant to

§ 2255—not a petition under § 2241—“provides the primary means of

collateral attack on a federal sentence.” Pack, 218 F.3d at 451 (quoting

Cox v. Warden, 911 F.2d 1111, 1113 (5th Cir. 1990)). Relief pursuant

to § 2255 is warranted for errors that occurred at trial or sentencing.

See Ojo v. INS, 106 F.3d 680, 683 (5th Cir. 1997) (“Because all of the

errors [the defendant] alleges [occurred before or during sentencing],

they must be addressed in a § 2255 petition . . .”); Solsona v. Warden,

F.C.I., 821 F.2d 1129, 1131 (5th Cir. 1987) (explaining that, because the




2Find an Inmate, Bureau of Prisons, https://www.bop.gov/inmateloc/ (search Reg.
No. 43109-308) (last visited Oct. 26, 2020).
                                     5
       Case 3:20-cv-00261-PRM Document 2 Filed 11/04/20 Page 6 of 10




defendant’s claims attacked the constitutionality of his conviction and

proof of his claims would undermine the validity of his conviction, his

exclusive initial remedy was a motion under § 2255). A § 2255 movant

may only bring his motion in the district of conviction and sentence.

Pack, 218 F.3d at 452.

     The Court has discretion to construe Petitioner’s § 2241 Petition

as a § 2255 motion. However, Petitioner has already submitted one

§ 2255 motion in the past. See Minjares, EP-14-CR-1742-DB-4, Mot. to

Vacate.   Moreover, that motion was denied on its merits. Id., Mem.

Op. &. Order 1.

     Before a movant may proceed with a second or successive § 2255

motion, a court of appeals panel must first certify either (1) that the

motion contains “newly discovered evidence that . . . would be sufficient

to establish by clear and convincing evidence that no reasonable

factfinder would have found the movant guilty of the offense”; or (2)

that the motion argues that there is a “new rule of constitutional law,

made retroactive to collateral review by the Supreme Court, that was

previously unavailable.” 28 U.S.C. § 2255(h). These restrictions


                                     6
       Case 3:20-cv-00261-PRM Document 2 Filed 11/04/20 Page 7 of 10




eliminate “the need for the district courts to repeatedly consider

challenges to the same conviction unless an appellate panel first [finds]

. . . that those challenges ha[ve] some merit.”   United States v. Key, 205

F.3d 773, 774 (5th Cir. 2000) (citing In re Cain, 137 F.3d 234, 235 (5th

Cir. 1998)). Indeed, a district court lacks subject matter jurisdiction to

consider a second or successive motion unless a court of appeals first

grants the movant permission to file a successive petition.     See Crone v.

Cockrell, 324 F.3d 833, 836–37 (5th Cir. 2003) (“[T]he district court did

not have subject matter jurisdiction to consider Crone’s application

because Crone did not obtain an order from this Court authorizing the

district court to consider the successive application.”); Key, 205 F.3d at

774 (“§ 2244(b)(3)(A) acts as a jurisdictional bar to the district court’s

asserting jurisdiction over any successive habeas petition until this

court has granted the petitioner permission to file one.”); United States

v. Rich, 141 F.3d 550, 553 (5th Cir. 1998) (upholding dismissal of § 2255

motion where movant had not sought or acquired certification from the

Fifth Circuit to file a second or successive § 2255 motion).

     Because there is nothing in the record to indicate that Petitioner


                                      7
       Case 3:20-cv-00261-PRM Document 2 Filed 11/04/20 Page 8 of 10




received proper certification from the Fifth Circuit prior to or since

filing his instant Petition, the Court determines that it is without

jurisdiction to consider his Petition as a second § 2255 motion. 28

U.S.C. § 2244 (b)(3)(A); id. § 2255(h); In re Tatum, 233 F.3d 857, 858

(5th Cir. 2000). Accordingly, the Court dismisses Petitioner’s pleading

when construed as a second or successive § 2255 motion.       See W.D.

Tex. Local Rule CV-3(b)(6) (“A second or successive . . . motion for relief

pursuant to 28 U.S.C. § 2255 will be dismissed without prejudice unless

accompanied by a certificate issued by a panel of the Fifth Circuit.”).

This dismissal, however, is without prejudice to Petitioner’s right to

submit a motion in the Fifth Circuit for leave to file a second § 2255

motion.

IV.   CERTIFICATE OF APPEALABILITY

      A movant may not appeal a final order in a habeas corpus

proceeding “[u]nless a circuit justice or judge issues a certificate of

appealability.” 28 U.S.C. § 2253(c)(1)(B). A movant that seeks a

certificate to reassert claims that the district court rejected solely on

procedural grounds must show the following: (1) that “jurists of reason


                                      8
       Case 3:20-cv-00261-PRM Document 2 Filed 11/04/20 Page 9 of 10




would find it debatable whether the petition states a valid claim of the

denial of a constitutional right,” and (2) “that jurists of reason would

find it debatable whether the district court was correct in its procedural

ruling.”   Slack v. McDaniel, 529 U.S. 473, 484 (2000); see also United

States v. Jones, 287 F.3d 325, 329 (5th Cir. 2002) (applying Slack to a

certificate of appealability determination in the context of § 2255

proceedings). Here, the Court finds that jurists of reason would not

debate the Court’s procedural rulings. Based on this finding, the Court

will deny Petitioner a certificate of appealability.   See 28 U.S.C. §

2255 Rule 11(a) (“The district court must issue or deny a certificate of

appealability when it enters a final order adverse to the applicant.”).

V.    CONCLUSION

      The Court concludes that it is without subject matter jurisdiction

to entertain Petitioner’s pleading as either a § 2241 petition or a § 2255

motion. Additionally, the Court determines that Petitioner is not

entitled to a certificate of appealability.

      Accordingly, IT IS ORDERED that Petitioner Manuel Minjares’

pro se “Habeas Corpus Jurisdictional Challenge 28 U.S.C. 2241” (ECF


                                      9
      Case 3:20-cv-00261-PRM Document 2 Filed 11/04/20 Page 10 of 10




No. 1) and his civil cause are DISMISSED WITHOUT PREJUDICE

for lack of subject matter jurisdiction.

     IT IS FURTHER ORDERED that Petitioner Manuel Minjares is

DENIED a CERTIFICATE OF APPEALABILITY.

     IT IS FURTHER ORDERED that all pending motions are

DENIED.

     FINALLY, IT IS ORDERED that the District Clerk shall

CLOSE this case.

     SIGNED this 4th day of November, 2020.



                                PHILIP R. MARTINEZ
                                UNITED STATES DISTRICT JUDGE




                                     10
